Citation Nr: 1102231	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include generalized anxiety 
disorder.    



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the RO.

The Veteran testified at a hearing held at the RO before a 
Decision Review Officer (DRO) in June 2007.

The Veteran also testified from the RO before the undersigned 
Veterans Law Judge in a videoconference hearing in May 2008.

In September 2008 and May 2009, the Board remanded the claim to 
the RO for additional evidentiary development.  


FINDING OF FACT

The currently demonstrated generalized anxiety disorder is shown 
as likely as not to have had its clinical onset while the Veteran 
was on active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a generalized anxiety disorder is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in July 2006 
(prior to the natal adjudication of the claim), and in November 
2008 and July 2009.  

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective dates in July 2006.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and VA's duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained including inpatient mental health 
treatment records.  

All available VA treatment records were obtained and associated 
with the claims folder.  The Veteran also submitted private 
medical evidence and medical opinions in support of his claim.  

There is no identified relevant evidence that has not been 
obtained for review.  VA psychiatric examination was performed 
and medical opinions were obtained in 2010 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
psychiatric disorder.    

The Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating any of this claim.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  

Service connection may be established by showing continuity of 
symptomatology, which requires a claimant to demonstrate (1) that 
a condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson; 
Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board); 38 C.F.R. § 3.303(b) (2010).  

The Board must analyze the credibility and probative value of the 
evidence, account for the persuasiveness of the evidence, and 
provide reasons for rejecting any material evidence favorable to 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  


Analysis

The Veteran asserts that he developed a psychiatric disorder 
during his period of service.  

The Veteran reports developing anxiety symptoms in service while 
performing duties aboard an aircraft carrier that were traumatic 
for him.  

Reportedly, his anxiety disorder was diagnosed in service when he 
was placed in a medical holding company, underwent group therapy 
and was put on medications.  

The Veteran also asserts that he experienced symptoms of anxiety 
ever since he left service, but did not seek actual mental health 
treatment until 1986 when he was treated for alcohol abuse.  See 
the October 2010 VA examination report; the Veteran's February 
2010 statement; a VA mental health screening record dated in 
February 2009; and the Veteran's testimony at the hearing before 
the Board in May 2008.  

The service treatment records show that psychoneurotic anxiety 
reaction was diagnosed in November 1972 when the Veteran was 
transferred to the medical holding company.  The records indicate 
that the Veteran was admitted to the Medical Holding Company 
pending further psychiatric evaluation and treatment.  The 
service treatment records noted that the Veteran was released 
from the medical holding company on January 24, 1973.    

There is competent lay evidence and medical evidence that 
demonstrates that the Veteran had anxiety symptoms that began in 
service and continued thereafter.  As discussed, there is medical 
evidence that the anxiety disorder was diagnosed in service and 
the Veteran received treatment for this condition in service.  

The Veteran also has provided credible lay testimony that he had 
suffered from anxiety symptoms since service.  He is competent to 
report and describe observable symptoms of anxiety such as 
nervousness, increased heart rate, nightmares, and profuse 
sweating.  

The medical evidence establishes that the Veteran currently has 
an Axis I diagnosis of generalized anxiety disorder.  See the 
October 2010 VA examination report.  

While the examiner indicated that it was impossible to relate the 
current psychiatric disorder to the events in service, this 
statement does not clearly rule out such a relationship.  The 
examiner also indicated that the Veteran had other events after 
service that caused him considerable anxiety, but the 
manifestations of a chronic anxiety reaction were first 
identified during active duty.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the current generalized 
anxiety disorder and any subsequently identified acquired 
psychopathology as likely as not are the result of stressful 
events that were incurred while the Veteran was performing his 
duties during active service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for a generalized anxiety disorder is warranted.  




ORDER

Service connection for a generalized anxiety disorder is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


